Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
At pages 6-7, applicant argues that any combination of Yang and Lee fail to disclose the method of "determining a starting subframe for the preamble transmission(s) based at least on the received SFN, the received random access channel configuration, the cell identifier, and the determined number of times, R, the preamble transmission is to be repeated, such that a different starting subframe is determined for corresponding cells based on respective cell identifiers; and transmitting, to the network node, the preamble repeatedly starting in the determined starting subframe" by asserting that Lee fails to disclose "a different starting subframe is determined ...base on respective cell identifiers" [applicant's emphasis added]. 
In reply, the limitations "a different starting subframe is determined for corresponding cells based on respective cell identifiers" read on:
Fig.8 and ¶.[0019] of Lee discloses, “an example of a method using a downlink (DL) and uplink (UL) offset for indicating the starting subframe of PDSCH and PUSCH windows.”
¶.[0078] of Lee discloses “the PSS and/or SSS may be present in subframes 0 and/or 5 and/or may be present in every radio frame. Transmission may be on 62 subcarriers at the center of a cell's bandwidth, and five subcarriers on each side of the 62 central subcarriers may be reserved or unused. For FDD, PSS transmission may be in the last OFDM symbol and SSS in the second to last (e.g., next to last) OFDM symbol of timeslot 0 (e.g., the first timeslot of subframe 0) and timeslot 10 (e.g., the first timeslot of subframe 5) of each radio frame. For TDD, PSS transmission may be in the third OFDM symbol in subframes 1 and 6 and SSS may be transmitted in the last OFDM symbol in timeslot 1 (e.g., the second timeslot of subframe 0) and timeslot 11 (e.g., the second timeslot of subframe 5) of each radio frame. The synchronization signals, i.e. PSS or SSS may convey information regarding the physical cell identity (cell ID) of the cell.” [emphasis added].
¶.[0079] of Lee discloses “a Physical Broadcast Channel (PBCH), which may be transmitted by an eNB or cell, may carry cell information, such as a Master Information Block (MIB). The PBCH may be provided or transmitted in a certain subframe such as subframe 0 of each radio frame and may be repeated over, for example, four consecutive radio frames (e.g., 40 ms time period). The PBCH may be transmitted in the first four OFDM symbols of the second timeslot of subframe 0 and may be transmitted on the 72 center subcarriers. The MIB may provide information such as the DL bandwidth of the cell, PHICH information, and at least part of the System Frame Number (SFN), for example, the most significant 8 bits of a 10-bit SFN.
¶.[0088] of Lee discloses “the selected subframe (e.g., for transmission) may be the starting subframe for the transmission, for example in this and/or other cases.”
¶.[0354] of Lee discloses “the received, indicated, or detected repetition number for or for use by or with (or used for or by) the (E)PDCCH may be used to determine the starting subframe of the associated PDSCH and/or PUSCH.”
¶.[0371] of Lee discloses “the subset of subframes containing CE mode specific common search space may be defined as a function of at least one of subframe number, SFN number, physical cell-ID, and/or WTRU-ID.”
¶.[0382] of Lee discloses “a WTRU may receive the CE-SIB without an associated (E)PDCCH. The certain time/frequency location may be predefined. The certain time/frequency location may be determined as a function of cell-ID. The certain time/frequency location may be indicated via MIB. In an example, a WTRU may receive an indication from an eNB (e.g. the indication may be signaled in MIB) which may provide scheduling information for the CE-SIB. The scheduling information may include one or more of the time and/frequency location, the schedule (e.g., periodicity, offset, and the like), and/or MCS level of the CE-SIB” [emphasis added].
¶.[0398] of Lee discloses “an offset from the last subframe of the (E)PDCCH may be used to indicate the starting subframe of at least one of the PDSCH, PUSCH, and/or PUCCH window as shown in FIG. 8 as an example. For example, if the (E)PDCCH window finishes in the subframe n, the starting subframe of the PDSCH window may be the subframe n+NDL, and the starting subframe of the PUSCH window may be the subframe n+NUL, where NDL and NUL may be the offsets.”
In other words, an offset is used to indicate the starting subframe and a certain time/frequency location is determined as a function of cell-ID for scheduling information which includes offset information indicated via MIB. The offset in time domain as shown in Fig.8 shows the starting subframe of physical channels of windows. Therefore, the examiner disagrees respectfully.

/JUNG H PARK/            Primary Examiner, Art Unit 2411